Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 18, 2019

                                    No. 04-19-00567-CV

                         IN RE ORDER FOR FORECLOSURE
                concerning 6304 Ridgehurst, San Antonio, Texas 78250-5006

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-07478
                        Honorable Antonia Arteaga, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of the appeal are taxed against appellant.

       It is so ORDERED on September 18, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court